— Appeal from a judgment of the County Court of Essex County (Meyer, J.), rendered April 4, 2011, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree and tampering with evidence.
In satisfaction of a multiple-count indictment, defendant pleaded guilty to burglary in the third degree and tampering with evidence. As part of the plea agreement, he waived his right to appeal both orally and in writing. He was subsequently sentenced, in accordance with the terms of the plea agreement, to consecutive terms of imprisonment of 2 to 6 years on the burglary conviction and 1 to 3 years on the tampering conviction. Defendant now appeals.
Defendant’s sole contention is that the sentence is harsh and *872excessive. He is precluded, however, from raising this claim by his valid waiver of the right to appeal his conviction and sentence (see People v Foote, 102 AD3d 1056, 1057 [2013], lv denied 20 NY3d 1098 [2013]; People v Ferro, 101 AD3d 1243, 1244 [2012], lv denied 20 NY3d 1098 [2013]). Therefore, we affirm the judgment of conviction.
Peters, P.J., Lahtinen, Spain and Garry, JJ., concur. Ordered that the judgment is affirmed.